Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 has been considered by the examiner.

Claim Objections
In view of the amendments to the claims, the previous objections to claims 10, 15, and 20 are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 3-7, 11, and 15-17 under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
On pages 6-7, the applicant argues that Arbabi (US 2016/0077261) in view of Yao (US 2021/0190593) fails to teach the amended limitation that “for each nano-post, a polarization basis is configurable independently from the polarization bases of other nano-posts, on a nano-post by nano-post basis”.
The examiner respectfully disagrees. In paragraph [0040] of the present specification, the applicant states that “the two phases and the rotation angle can be calculated from equation (1) by finding the eigenvalues and eigenvectors of the Jones matrix” and that “this can be repeated independently for each nano-post”.
Similarly, Arbabi (US 2016/0077261) discloses a method of determining a desired polarization and phase shift of an electromagnetic wave scattered by a device; calculating a jones matrix for the scattered electromagnetic wave; and determining a major axis, minor axis, height, and orientation of the major axis for each 4-fold asymmetric electromagnetic scattering element, according to the Jones matrix (see at least paragraph [0024]).
Thus, it is considered that Arbabi discloses the amended limitation that “for each nano-post, a polarization basis is configurable independently from the polarization bases of other nano-posts, on a nano-post by nano-post basis” with the electromagnetic scattering elements of Arbabi being the nano-posts of the present invention.
Therefore, the rejections of claims 1 and 13 are maintained in view of Arbabi and Yao.

On page 7, the applicant argues that the limitation of claims 5 and 15, “each pixel of a pair of adjacent pixels measures a power of one of two orthogonal polarization states of a corresponding polarization base” is not taught by Fig. 12 and paragraph [0074] of Arbabi.
The examiner respectfully disagrees and notes that the rejection of claims 5 and 15 actually cites Fig. 12 and paragraph [0074] of Yao (US 2021/0190593) (see pages 7-8 and 11 of the office action mailed 5/4/2022). In paragraph [0074] Yao teaches a superpixel including subpixels for sensing circularly polarized light (CPL), one for RCP (right circular polarization) and one for LCP (left circular polarization). Additionally, Yao teaches subpixels for linear polarizations at +/-90 and +/-45 degrees. These subpixels are in pairs of orthogonal polarization states and thus each measures a power of one of two orthogonal polarization states of a corresponding polarization base.
Therefore, the rejections of claims 5 and 15 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US 2016/0077261) of record (hereafter Arbabi), in view of Yao et al. (US 2021/0190593) of record (hereafter Yao).
Regarding claim 1, Arbabi discloses a metasurface-based electromagnetic wave splitting device (see at least Figs. 8-9 and paragraphs [0029], [0044], and [0055]-[0056]) comprising: a substrate, and an array of nano-posts on the substrate, the nano-posts having C2-symmetric shapes (see at least Fig. 1 and paragraphs [0031] and [0044], where elliptical nano-posts are on a fused silica substrate and an ellipse is a C2-symmetric shape); wherein: the nano-posts are configured to split an incident electromagnetic wave into a single polarization basis and to focus the split incident electromagnetic wave onto a plurality of target areas according to the single polarization basis (see at least Figs. 8-9 and paragraphs [0055]-[0056], where the polarization basis is x and y linearly polarized light and Fig. 13 and paragraph [0058], where the polarization basis is right and left handed circularly polarized light), and for each nano-post, a polarization basis is configurable independently from the polarization bases of other nano-posts, on a nano-post by nano-post basis (see at least paragraph [0024], where the method comprises determining a desired polarization and phase shift of an electromagnetic wave scattered by a device; calculating a jones matrix for the scattered electromagnetic wave; and determining a major axis, minor axis, height, and orientation of the major axis for each 4-fold asymmetric electromagnetic scattering element, according to the Jones matrix).
Arbabi does not specifically disclose a plurality of polarization bases.
However, Yao teaches a polarization sensitive camera comprising a plurality of polarization bases (see at least Fig. 12 and paragraph [0074], where the polarization sensitive camera comprises superpixels that include subpixels for RCP and LCP (right and left circularly polarized light), ±90° linearly polarized light, and ±45° linearly polarized light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arbabi to include the teachings of Yao so that the device includes a plurality of polarization bases for the purpose of enabling direct calculation of the Stokes parameters of incident light and being able to generate polarimetric images (see at least paragraph [0074] of Yao).

Regarding claim 2, Arbabi as modified by Yao discloses all of the limitations of claim 1.
Arbabi also discloses that dimensions of the nano-posts, orientations of the nano-posts, and distances between adjacent nano-posts are selected according to the polarization bases (see at least the abstract and paragraph [0060], where the dimensions, orientations, and distance between nano-posts are all mentioned).

Regarding claim 3, Arbabi as modified by Yao discloses all of the limitations of claim 2.
Arbabi also discloses that each polarization base consists of two orthogonal polarization states (see at least paragraphs [0055]-[0056] and [0058], where x and y linear polarizations are orthogonal and right and left handed circular polarizations are orthogonal).

Regarding claims 4-7 and 12, Arbabi as modified by Yao discloses all of the limitations of claim 3.
Arbabi also discloses that the target areas for the orthogonal polarization states are adjacent to each other (see at least Figs. 8 and 9).
 Yao also teaches that the plurality of target areas comprises a superpixel of an image sensor, the superpixel comprising pairs of adjacent pixels; that each pixel of a pair of adjacent pixels measures a power of one of the two orthogonal polarization states of a corresponding polarization base; that the plurality of polarization bases comprises a first, a second, and a third polarization base; that the first polarization base comprises a horizontal and a vertical polarization state, the second polarization base comprises ±45° linear polarization states, and the third polarization base comprises a right-hand-circular and a left-hand-circular polarization state; and that the device is a polarization camera (see at least Fig. 12 and paragraph [0074], where the polarization sensitive camera comprises superpixels that include subpixels for RCP and LCP (right and left circularly polarized light), ±90° linearly polarized light, and ±45° linearly polarized light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arbabi as modified by Yao to include the further teachings of Yao so that the plurality of target areas comprises a superpixel of an image sensor, the superpixel comprising pairs of adjacent pixels; that each pixel of a pair of adjacent pixels measures a power of one of the two orthogonal polarization states of a corresponding polarization base; that the plurality of polarization bases comprises a first, a second, and a third polarization base; that the first polarization base comprises a horizontal and a vertical polarization state, the second polarization base comprises ±45° linear polarization states, and the third polarization base comprises a right-hand-circular and a left-hand-circular polarization state; and that the device is a polarization camera for the purpose of enabling direct calculation of the Stokes parameters of incident light and being able to generate polarimetric images (see at least paragraph [0074] of Yao).

Regarding claim 8, Arbabi as modified by Yao discloses all of the limitations of claim 1.
Arbabi also discloses that the nano-posts are elliptical, rectangular, or rhomboidal (see at least paragraph [0081]).

Regarding claim 9, Arbabi as modified by Yao discloses all of the limitations of claim 1.
Arbabi also discloses that the nano-posts have a higher refractive index than the substrate (see at least paragraph [0023]).

Regarding claim 10, Arbabi as modified by Yao discloses all of the limitations of claim 8.
Arbabi also discloses that the nano-posts comprise α – Si and the substrate is made of glass (see at least paragraph [0033], where the nano-posts comprise amorphous silicon and the substrate is made of fused silica, which is a glass).

Regarding claim 11, Arbabi as modified by Yao discloses all of the limitations of claim 1.
Arbabi also discloses that the array of nano-posts is arranged based on lattice constants within a range ½ operational wavelength ±30% (see at least paragraph [0079], where an example is given of an operating wavelength of 915 nm and a lattice constant of 650 nm, where ½ of 950 nm + 30% of 950 nm is 732 nm, thus 650 nm is within the range).

Regarding claim 13, Arbabi discloses an imaging method comprising: providing an array of nano-posts resting on a substrate (see at least Fig. 1 and paragraphs [0031] and [0044], where elliptical nano-posts are on a fused silica substrate); providing an image sensor (see at least paragraph [0069], where a camera sensor is used), and applying light to the array of nano-posts (see at least Figs. 8, 9, and 13), wherein dimensions of the nano-posts, orientations of the nano-posts, and distances between adjacent nano-posts are configured to (see at least the abstract and paragraph [0060]): scatter the light off the array of nano-posts; split the light into a single polarization basis, wherein, for each nano-post, a polarization basis is configurable independently from the polarization bases of other nano-posts, on a nano-post by nano-post basis (see at least paragraph [0024], where the method comprises determining a desired polarization and phase shift of an electromagnetic wave scattered by a device; calculating a jones matrix for the scattered electromagnetic wave; and determining a major axis, minor axis, height, and orientation of the major axis for each 4-fold asymmetric electromagnetic scattering element, according to the Jones matrix) and focus the light onto the sensor according to the single polarization basis (see at least Fig. 9).
Arbabi does not specifically disclose that the image sensor includes a superpixel and that there are a plurality of polarization bases.
However, Yao teaches a method of using a polarization sensitive camera comprising providing an image sensor including a superpixel (see at least Fig. 12 and paragraph [0074]) and applying light into a plurality of polarization bases (see at least Fig. 12 and paragraph [0074], where the polarization sensitive camera comprises superpixels that include subpixels for RCP and LCP (right and left circularly polarized light), ±90° linearly polarized light, and ±45° linearly polarized light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arbabi to include the teachings of Yao so that the image sensor includes a superpixel and so that the light is split into a plurality of polarization bases for the purpose of enabling direct calculation of the Stokes parameters of incident light and being able to generate polarimetric images (see at least paragraph [0074] of Yao).

Regarding claim 14, Arbabi as modified by Yao discloses all of the limitations of claim 13.
Arbabi also discloses that dimensions of the nano-posts, orientations of the nano-posts, and distances between adjacent nano-posts are selected according to the polarization bases (see at least the abstract and paragraph [0060], where the dimensions, orientations, and distance between nano-posts are all mentioned).

Regarding claims 15-17 and 21, Arbabi as modified by Yao discloses all of the limitations of claim 14.
Arbabi also discloses that each polarization base comprises two orthogonal polarization states (see at least paragraphs [0055]-[0056] and [0058], where x and y linear polarizations are orthogonal and right and left handed circular polarizations are orthogonal).
Yao also teaches that the superpixel is divided into pairs of adjacent pixels; and each pixel of a pair of pixels is used to measure a power of one of the two orthogonal polarization states of the corresponding polarization base; that the plurality of polarization bases comprises a first, a second, and a third polarization base; that the first polarization base comprises a horizontal and a vertical polarization state, the second polarization base comprises ±45° linear polarization states, and the third polarization base comprises a right-hand-circular and a left-hand-circular polarization state; and that the method is implemented in a polarization camera (see at least Fig. 12 and paragraph [0074], where the polarization sensitive camera comprises superpixels that include subpixels for RCP and LCP (right and left circularly polarized light), ±90° linearly polarized light, and ±45° linearly polarized light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arbabi as modified by Yao to include the further teachings of Yao so that the superpixel is divided into pairs of adjacent pixels; and each pixel of a pair of pixels is used to measure a power of one of the two orthogonal polarization states of the corresponding polarization base; that the plurality of polarization bases comprises a first, a second, and a third polarization base; that the first polarization base comprises a horizontal and a vertical polarization state, the second polarization base comprises ±45° linear polarization states, and the third polarization base comprises a right-hand-circular and a left-hand-circular polarization state; and that the method is implemented in a polarization camera for the purpose of enabling direct calculation of the Stokes parameters of incident light and being able to generate polarimetric images (see at least paragraph [0074] of Yao).

Regarding claim 18, Arbabi as modified by Yao discloses all of the limitations of claim 13.
Arbabi also discloses that the nano-posts are elliptical, rectangular, or rhomboidal (see at least paragraph [0081]).

Regarding claim 19, Arbabi as modified by Yao discloses all of the limitations of claim 13.
Arbabi also discloses that the nano-posts have a higher refractive index than the substrate (see at least paragraph [0023]).

Regarding claim 20, Arbabi as modified by Yao discloses all of the limitations of claim 13.
Arbabi also discloses that the nano-posts comprise α – Si and the substrate is made of glass (see at least paragraph [0033], where the nano-posts comprise amorphous silicon and the substrate is made of fused silica, which is a glass).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B/             Examiner, Art Unit 2872

                                                                                                                                                                                           /Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/12/2022